Exhibit 10.3

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"),
effective November 1, 2018, byand between AMERX Health Care Corporation, a
Florida corporation ("AMERX"), Procyon Corporation, a Colorado corporation
("Procyon") and George Borak (the "Executive").

 

WHEREAS, AMERX has, prior to the date of this Agreement, employed the Executive
as its Vice-President of Sales; and

 

WHEREAS, Procyon, the parent corporation of AMERX, has agreed to provide some of
the benefits to Executive under this Agreement; and

 

WHEREAS, AMERX desires to continue to employ the Executive on a full-time basis,
and the Executive desires to be so employed by AMERX, pursuant to the terms of
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

 

Section 1.1 Employment. AMERX hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of AMERX, pursuant to the
terms of this Executive Employment Agreement. The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
pursuant to this Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold the position
with AMERX which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference. The Executive is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of AMERX.
The Executive shall perform the duties set forth on Schedule 1 while employed as
an executive officer, and such further duties as may be determined and assigned
to him from time-to-time by the Chief Executive Officer or the Board of
Directors of Procyon Corporation, the parent corporation of AMERX.

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive's duties under this Agreement. The Executive's duties shall be
rendered at AMERX's offices, or at such other place or places as the Executive
may designate with AMERX's approval, which shall not be unreasonably withheld.

 

Section 1.4 Vacations. The Executive shall be entitled each year to vacation in
accordance with the Procyon Employee Handbook now or hereafter in effect for
executive personnel, during which time the Executive's compensation shall be
paid in full. Should AMERX from time-to-time require the Executive to perform
job duties during vacation periods, the Executive shall be entitled to
compensatory vacation time at a mutually agreeable time.

 

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of AMERX in all respects,
including expenses for entertainment, travel and similar items. AMERX will
reimburse the Executive for all such expenses that are reasonably related to
AMERX's business and primarily for AMERX's benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon's Chief Financial Officer.

 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon's executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

 

ARTICLE II

COMPENSATION

 

 

Section 2.1 Base Salary. AMERX shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon's Board of Directors, and such changes shall thereafter be included in
the Executive's base salary as defined for purposes of this Agreement and
Procyon's bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain incentive bonuses, as set forth, and pursuant to the
conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive bonuses in accordance with the provisions of the Procyon-wide bonus plan
as in effect from time to time.

 

-1-

--------------------------------------------------------------------------------

 

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive's employment under this Agreement is strictly "at will,"
and may be terminated by the Executive, AMERX or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

 

Section 3.2 Renewal of Term. Subject to the Procyon Board of Directors'
approval, Executive's employment shall be automatically extended for one
additional year at the end of each year of the term, or extended term, of this
Agreement on the same terms and conditions as contained in this Agreement,
unless either AMERX, Procyon or the Executive shall, prior to the expiration of
the initial term or of any renewal term, give written notice of the intention
not to renew this Agreement.

 

Section 3.3 Termination. In the event of termination of this Agreement by the
Executive, Procyon or AMERX for any reason, including termination by death or
disability of the Executive, AMERX shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

 

Section 3.4 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

 

ARTICLE IV

GENERAL MATTERS

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and AMERX, and shall not be assignable by Procyon or AMERX without the
Executive's written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and AMERX has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
November 1, 2018.

 

-2-

--------------------------------------------------------------------------------

 

 

 

 

PROCYON CORPORATION

AMERX HEALTH CARE CORPORATION

 

 

 

 

By: /s/ Justice W. Anderson

By: /s/ James B. Anderson

 

Justice W. Anderson

James .B. Anderson

 

Chief Executive Officer and President

Vice President of Operations

 

 

 

   

EXECUTIVE:

 

 

 

 

 

 

 

By: /s/  Fred W. Suggs, Jr.

By: /s/ George O. Borak

 

Fred W. Suggs, Jr.

George o. Borak

 

Director, Member of the Procyon

Vice President of Sales

 

Corporation Compensation Committee

 

 

 

By: /s/ Joseph R. Treshler

Joseph R. Treshler

Director, Member of the Procyon

Corporation Compensation Committee

 

 

 

 

Effective: November 1, 2018

 

-3-

--------------------------------------------------------------------------------

 

 

FY 2019

PROCYON CORPORATION

AMERX HEALTH CARE CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 

Date: November 1, 2018

 

  Executive: George Borak         Position:  AMERX Health Care Corporation: Vice
President of Sales         Reporting To:   Justice W. Anderson, President, AMERX
Health Care         Base Salary: $160,000, annually         Benefits: As
outlined in this Executive Employment Agreement.        

Term:

As described in Section 3.1 of the Executive Employment Agreement. The terms of
the Growth Incentive and Profit Incentive Bonus described below shall be
reviewed annually, and any amendment thereto to be made with the mutual
agreement of Procyon, AMERX and the Executive.

        Duties and     Responsibilities:

Supervision and coordination of all sales of AMERX Products; supervision of all
other sales personnel of AMERX; devising and executing strategic sales planning
for all aspects of business conducted by AMERX; creating new opportunities for
sales and helping AMERX to remain competitive in the marketplace; and
cost-effective management of resources; oversee manufacturing of all AMERX
products and new product development; and such other matters as determined from
time to time by Procyon's Board of Directors.

              AMERX New     Product Incentive     Bonus: Executive will receive
3% of net new product sales for the first 2 years following the launch of the
new product.

 

-4-

--------------------------------------------------------------------------------

 

 

AMERX Sales Incentive

Quarterly Incentive on Growth:

 

 

●

Incentive pay will be based on AMERX current fiscal year quarterly product sales
growth over previous fiscal years' quarterly net product sales.

     

 

●

3.5% Incentive: If AMERX net sales for the current fiscal year quarter are over
the prior fiscal years' net sales for the corresponding quarter, but the
increase is less than 15%, incentive pay will consist of a cash payment equal to
3.5% of net sales growth for that quarter over the prior fiscal years' net sales
for that quarter.

     

 

●

4.25% Incentive: If AMERX net sales for the current fiscal year quarter increase
at least 15% but less than 25% over the prior fiscal years' net sales for the
corresponding quarter, incentive pay will consist of a cash payment equal to
4.25% of net sales growth for that quarter over the prior fiscal years' net
sales for that quarter.

     

 

●

4.75% Incentive: If AMERX net sales for the current fiscal year quarter increase
25% or more over the prior fiscal years' net sales for the corresponding
quarter, incentive pay will consist of a cash payment equal to 4.75% of net
sales growth for that quarter over the prior fiscal years' net sales for that
quarter.

     

 

●

The Sales Incentive Bonus will be paid by AMERX to the Executive 30 days
following the end of the applicable fiscal quarter.

 

 

Annual Incentive on Growth -

 

 

●

5000 Option Incentive: If AMERX net sales for the current fiscal year increase
at least 15% but less than 25% over the prior fiscal years' net sales, 5,000
options to purchase Procyon common stock will be granted to Executive plus
$5,000 in cash.

     

 

●

15000 Option Incentive: If AMERX net sales for the current fiscal year increase
25% or more over the prior fiscal years' net sales, 15,000 options to purchase
Procyon common stock will be granted to Executive plus $5,000 in cash.

 

 

 

Profit Incentive:

The profit incentive, which includes profit from product sales, as well as
profit from other activities, which may be designated from time to time by the
Board of Directors, will be based on audited financial statements for the
current fiscal year.

 

AMERX Profit Bonus:

If AMERX profit is $250,000 or more, but less than $500,000 for the current
fiscal year, the Executive will receive a cash payment equal to .75% of the
total profit.

 

If AMERX profit is $500,000 or more, but less than $750,000 for the current
fiscal year, the Executive will receive a cash payment equal to 1% of the total
profit.

 

If AMERX profit is $750,000 or more, but less than $1,000,000 for the current
fiscal year, the Executive will receive a cash payment equal to 1.25% of the
total profit.

 

If AMERX profit is $1,000,000 or more for the current fiscal year, the Executive
will receive a cash payment equal to 1.45% of the total profit.

 

 

The Profit Incentive Bonus for AMERX will be paid by AMERX to the Executive
after the close of the fiscal year end.

 

-5-

--------------------------------------------------------------------------------

 

 

APPROVED:

 

 

 

PROCYON CORPORATION:

AMERX HEALTH CARE CORPORATION

 

 

 

 

 

 

 

By: /s/ Justice W. Anderson

By: /s/ James B. Anderson

 

Justice W. Anderson

James B. Anderson

 

Chief Executive Officer and President

Vice President of Operations

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By: /s/  Fred W. Suggs, Jr.

By: /s/ George O. Borak

 

Fred W. Suggs, Jr.

George O. Borak

 

Director, Member of the Procyon

Vice President of Sales

 

Corporation Compensation Committee

 

 

 

 

By: /s/ Joseph R. Treshler

Joseph R. Treshler

Director, Member of the Procyon

Corporation Compensation Committee

 

 

 

Effective Date: November 1, 2018

 

-6-